Title: [To Thomas Jefferson from Joseph Reed, 8 January 1780]
From: Reed, Joseph
To: Jefferson, Thomas


[Philadelphia, 8 Jan. 1780. From “Minutes of the Supreme Executive Council of Pennsylvania,” Penna. Colonial Records, xxi, 224: “A letter was sent to his Excellency Thomas Jefferson, esquire, Governor of the State of Virginia, enclosing the Proclamation of the Council of the twenty-eighth day of December last, with an attested copy of the resolution of Congress of the twenty-seventh of December. Also, a duplicate of a letter from Council to the Governor of Virginia, and the resolution of the Honourable House of Assembly of the nineteenth day of November last, on the subject of the disputed Territory between Pennsylvania and Virginia.” Letter and enclosures not located. Reed’s proclamation is printed in same, p. 212–14; the resolution of Congress was enclosed in Huntington to TJ, 30 Dec. 1779; and the original letter from Reed, dated 25 Nov. 1779, of which a duplicate was here enclosed, is printed above. See also Thomas Scott to Reed, 29 Nov. 1779.]
